Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 11/22/2021 has been entered. Claims 1-4, 8-10, and 14 have been amended. Claims 1-5, 7-11, 13-18, and 20 remain pending in the application. 


Response to Arguments
Claim Rejections - 35 USC § 103 
Regarding claim 1, Applicant argues that “For example, Gokhale, alone or in combination with Jain, does not disclose a "wherein the first value represents a time at which the deduplication media agent previously verified that the deduplication database is in sync with the management database."”
In response, Examiner relies on a new combination of references. 







Claim Rejections - 35 USC § 112

        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1 and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite “an information management module in communication with the management database, request a first value from the information management module, receive the first value from the information management module”. The specification does not disclose anything about “an information management module”. 

Dependent claims 2-5, 7, 9-11 and 13 are also rejected for inheriting the deficiencies of the base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739)
in further view of Prahlad (US 2010/0332401)
  Regarding claim 1, Gokhale discloses: A networked information management system configured to verify synchronization of deduplication information, the networked information management system comprising: a management database, wherein the management database is a replicated version of an original management database, (See Gokhale [0078], line 9- The data stored in the database may then be replicated to another single instance database or secondary storage.)
wherein the management database comprises of information related to management of data in a networked information system; (Gokhale [0028] The single instance database component 140 is a data store that contains entries identifying files or data objects managed by the single instancing system 100, and may also contain supplemental information associated with files or data objects, such as a substantially unique identifier, a path, a location, a reference count, a file size or other information; [0031], line 5- Aspects of the invention can also be practiced in distributed computing environments where tasks or modules are performed by remote processing devices, which are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet.) 
an information management module in communication with the management database; (Gokhale, [0031], line 10- In a distributed computing environment, program modules may be located in both local and remote memory storage devices; [0069], e.g. line 14- Clients 760b are part of remote office 710b, and store data in single instance database 740b. The clients760 may be connected to their respective remote office 710 by way of a local area network (wired or wireless); [0053], line 12- the single instancing system may allow the administrator to configure it to always single instance files or data objects of a certain type or category (for example, executable files or modules may always be single instanced if they rarely change); [0062], line 14- An application author, manufacturer or third party may also provide a module for parsing the application file that the storage operation manager component 160 can invoke;  fig. 7) 
and a deduplication media agent executing on one or more computer processors, wherein the deduplication media agent is associated with a deduplication database, the deduplication media agent configured to: (Gokhale [0023] Under another aspect of the single instancing system, if multiple clients and associated media agents are in remote locations, the single instancing system may perform backup of data to a local, single instance database or data store at each remote location;[0038], line 9- Notably, a single instancing agent creates, updates, or maintains a single instance database or index that represents or stores the substantially unique identifiers of each file or data object; [0039], line 11- A media agent 340 manages the data copy 330, and creates a single instance copy 350.) 
 request a first value from the information management module, wherein the first value represents a time at which the deduplication media agent previously verified that the deduplication database is in sync with the management database; (Gokhale, [0022], line 17- When a client requests the data object, the single instancing system returns appropriate metadata based on the identity of the client or other information; [0034], line 4- a client computing system that is providing data that is the target of a storage operation may receive a request from the single instancing system to provide a substantially unique identifier; [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers. A timestamp may indicate the time at which the file or data object was created, last accessed or modified, or the time at which the single instancing system generated the substantially unique identifier for it, or the time at which the file or data object was stored by the single instancing system; [0029] The remote synchronization component 180 performs single instancing between a remote location and a central location, determine whether a file or data object should be copied from the remote location to the central location)
receive the first value from the information management module; (See Gokhale, [0055], line 2- age (as determined by its timestamp) of the first, previously stored, file or data object; [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers.)
 retrieve a second value, wherein the second value represents a time at which the deduplication media agent previously verified that the deduplication database is in sync with the management database,  ( Gokhale, [0027], line 19- The file identification component 110 may retrieve additional information related to a file or data object, such as its size, that is used by the single instancing system 100 to uniquely identify the data object; [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers. A timestamp may indicate the time at which the file or data object was created, last accessed or modified, or the time at which the single instancing system generated the substantially unique identifier for it, or the time at which the file or data object was stored by the single instancing system; page 7, left column, line 5- The single instancing system may compare the timestamp of the first, previously stored, file or data object with that of the second file or data object. If the timestamp of the second file or data object is substantially newer than the timestamp of the first file or data object, the single instancing system may nonetheless store the second file or data object, even though it is duplicative of a file or data object that is already stored;) 
wherein the second value is stored at the deduplication media agent or the deduplication database; (Gokhale, [0054] The single instancing system may associate timestamps with the files or data objects or with their generated substantially unique identifiers. A timestamp may indicate the time at which the file or data object was created, last accessed or modified, or the time at which the single instancing system was stored by the single instancing system)
determine whether the first value is in sync with the second value; and -2-Application No.: 15/197,435 Filing Date:June 29, 2016 prune the deduplication database in response to a determination that the first value is not in sync with the second value. (See Gokhale, [0029], e.g. line 5- The remote synchronization component 180 uses the techniques described in further detail herein to determine whether a file or data object should be copied from the remote location to the central location; page 7, left column, line 5- The single instancing system may compare the timestamp of the first, previously stored, file or data object with that of the second file or data object. If the timestamp of the second file or data object is substantially newer than the timestamp of the first file or data object, the single instancing system may nonetheless store the second file or data object, even though it is duplicative of a file or data object that is already stored; [0055]  In this context, substantially newer means that the age (as determined by its timestamp) of the second file or data object is less than the age (as determined by its timestamp) of the first, previously stored, file or data object by a certain amount or more (configurable by an administrator). The single instancing system could then prune off older versions as the data ages and is migrated to other storage, such as longer-term storage.) 
   However, Gokhale does not clearly disclose: 
wherein the first value represents a time at which the deduplication media agent previously verified that the deduplication database is in sync with the management database; wherein the second value represents a time at which the deduplication media agent previously verified that the deduplication database is in sync with the management database, determine whether the first value is in sync with the second value; and prune the deduplication database 

wherein the first value represents a time at which the deduplication media agent previously verified that the deduplication database is in sync with the management database (Chellappa, [0009], line 2- the databases of a client and a database server can be synchronized. [0037] Preferably, the client and server communicate to determine the last synchronization ("sync") time between the two machines at step 320; [0038] The last sync time can be maintained by the client or the server. If the client stores the last sync time, the client can log the date and time of the most recent synchronization and provide the time to the server or respond with the time at the request of the server; [0048], line 4- duplicate records can result if the last sync time is incorrect)
wherein the second value represents a time at which the deduplication media agent previously verified that the deduplication database is in sync with the management database (Chellappa, [0009], line 2- the databases of a client and a database server can be synchronized; [0038], e.g. line 5- Alternatively, the server can maintain a record of each client and the last times the client synchronized with the database server and, thereby, provide the last sync time to the client in a similar manner. Optionally, both the server and client can maintain a record of the last sync time and exchange that time...line 11- Using the earlier sync time can result in possible redundancy of data. However, this redundancy can be accounted for and eliminatedon the machine receiving the data by determining the data is already in the database.)
determine whether the first value is in sync with the second value; (Chellappa, [0038], line 10- If there is a discrepancy, the earlier time is preferably utilized as the last sync time.)

   However, Gokhale in view of Chellappa does not clearly disclose: 
prune the deduplication database  
   However, Prahlad discloses: 
  prune the deduplication database (See Prahlad- [0023] FIG. 6 is a flow diagram illustrating a process for pruning a deduplication database by pruning or deleting data objects stored in archive files, or entire archive files; [0026] FIG. 9 is a flow diagram illustrating a process for pruning a deduplication database by pruning or deleting data blocks stored in archive files, or entire archive files.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale in view of Chellappa with the teaching of Prahlad to enable the system to maximize available storage space for storing archive files by storing them efficiently and then deleting or pruning them when it is no longer necessary to store them. (Prahlad, [0187])

    Claims 8 and 14 correspond to claim 1, and are rejected accordingly.




Claims 2-3, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739)
in view of Prahlad (US 2010/0332401) in further view of Avati (US 2015/0134611)

    Regarding claim 2, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:  wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is scheduled.  
     However, Avati discloses:
wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is scheduled.  (See Avati, [0025], line 5 -For example, when transferring (e.g., copying and/or replicating) one or more objects to the computing device 170, the storage module 111 may request timestamp 135 from computing device 13 0 and the computing devices may provide the timestamp 135 to the storage module 111; [0023], line 12- the storage modules 111 and 131 may periodically transfer (e.g., copy and/or replicate) objects to the computing device 170. For example, the storage module 131 may transfer one or more of the objects 133A through 133Z to the computing device 170 at certain times ( e.g., once an hour, once every eight hours, once every day, once every week, etc.).) 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale 

   Claims 9 and 15 correspond to claim 2, and are rejected accordingly.

  Regarding claim 3, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is complete. 
  However, Avati discloses:   
wherein the deduplication media agent is further configured to request the first value when a secondary copy operation is complete. (See Avati [0025], line 5 -For example, when transferring (e.g., copying and/or replicating) one or more objects to the computing device 170, the storage module 111 may request timestamp 135 from computing device 13 0 and the computing devices may provide the timestamp 135 to the storage module 111; [0024], line 4- The timestamps 115 and 135 may indicate times when the storage modules 111 and 131 transferred one or more objects to the computing device 170. In one embodiment, the timestamps 115 and 135 may be the same as the timestamps 114 and 134 at the time of the transfer.)      
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gokhale in 

    Claims 10 and 16 correspond to claim 3, and are rejected accordingly.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739) in view of Prahlad (US 2010/0332401) in further view of Chintala (US 20130219470)


  Regarding claim 4, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:
wherein the management database is configured to store the first value and an indication that the request was received from the deduplication media agent.  
    However, Chintala discloses: 
wherein the management database is configured to store the first value and an indication that the request was received from the deduplication media agent. (See Chintala, [0055], line 5- The identifier may be stored by the content management system, along with an indication of the business entity attachment to be accessed, and a timestamp (that may be indicative of when the request was received). 
, an error may be returned that indicates an invalid or expired identifier. (Chintala, [0036])
 

      Claim 17 corresponds to claim 4, and are rejected accordingly.


Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739) in view of Prahlad (US 2010/0332401) in further view of Kramer (US 2015/0269212)

  Regarding claim 5, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose: wherein the deduplication media agent is further configured to store the first value in a configuration file.  
  However, Kramer discloses:
wherein the deduplication media agent is further configured to store the first value in a configuration file.  (See Kramer [0033], line 10- having the timestamp data field defined as a canonical data field in the configuration file ;) 


    Claims 11 and 18 correspond to claim 5, and are rejected accordingly.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2009/0319585) in view of Chellappa (US 2012/0215739) in view of Prahlad (US 2010/0332401) in further view of Patil (US 9,298,724 Bl)

 Regarding claim 7, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 1 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:
wherein the deduplication media agent is further configured to decrement a reference count of one or more data blocks in the deduplication database. 
  However, Patil disclose: 
wherein the deduplication media agent is further configured to decrement a reference count of one or more data blocks in the deduplication database. (See Patil, Column 7, line 29- decrement the data segment's reference count every time a deduplicated data system; column 6, line 59- As used herein, the term "data segment" may refer to a segment of data, a block of data, or any other suitable unit of data used for data deduplication.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Patil of decrementing the reference counter associated with deduplication database with the teaching of Gokhale in view of Chellappa in further view of Prahlad. As thought by Patil, by doing so, may track referenced and unreferenced data segments (Patil, column 7, line 21)

  Claim 20 corresponds to claim 7, and is rejected accordingly.

   Regarding claim 13, Gokhale in view of Chellappa in further view of Prahlad discloses all of the features with respect to claim 8 as outlined above. Gokhale in view of Chellappa in further view of Prahlad does not clearly disclose:
decrementing a reference count of one or more data blocks in the deduplication database.
  However, Patil disclose:
 decrementing a reference count of one or more data blocks in the deduplication database. (See Patil, Column 7, line 29- decrement the data segment's reference count every time a data object that referenced the data segment is removed from the deduplicated data system; column 6, line 59- As used herein, the term "data segment" block of data, or any other suitable unit of data used for data deduplication.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Patil of decrementing the reference counter associated with deduplication database with the teaching of Gokhale in view of Chellappa in further view of Prahlad. As thought by Patil, by doing so, may track referenced and unreferenced data segments (Patil, column 7, line 21)


 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166